Case 3:21-cv-00650-K-BN Document 69 Filed 04/21/21   Page 1 of 11 PageID 3495



                IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION

NIKHILA CHAYAPATHY,            §
                               §
          Plaintiff,           §
                               §
V.                             §              No. 3:21-cv-458-K-BN
                               §
TRACY RENAUD, SENIOR OFFICIAL §
PERFORMING THE DUTIES OF THE §
DIRECTOR, U.S. CITIZENSHIP AND §
IMMIGRATION SERVICES,          §
                               §
          Defendant.           §
DEEPALI UDAY MUDDEBIHAL,       §
                               §
          Plaintiff,           §
                               §
V.                             §              No. 3:21-cv-460-K-BN
                               §
TRACY RENAUD, SENIOR OFFICIAL §
PERFORMING THE DUTIES OF THE §
DIRECTOR, U.S. CITIZENSHIP AND §
IMMIGRATION SERVICES,          §
                               §
          Defendant.           §
SRINIDHI REDDY ADUNUTHULA,     §
                               §
          Plaintiff,           §
                               §
V.                             §              No. 3:21-cv-467-L
                               §
TRACY RENAUD, SENIOR OFFICIAL §
PERFORMING THE DUTIES OF THE §
DIRECTOR, U.S. CITIZENSHIP AND §
IMMIGRATION SERVICES,          §
                               §
          Defendant.           §
RAJALAKSHMI NATARAJAN,               §
                                     §
Case 3:21-cv-00650-K-BN Document 69 Filed 04/21/21   Page 2 of 11 PageID 3496



           Plaintiff,          §
                               §
V.                             §              No. 3:21-cv-472-G-BN
                               §
TRACY RENAUD, SENIOR OFFICIAL §
PERFORMING THE DUTIES OF THE §
DIRECTOR, U.S. CITIZENSHIP AND §
IMMIGRATION SERVICES,          §
                               §
          Defendant.           §
APARNA THARLAPALLY,            §
                               §
          Plaintiff,           §
                               §
V.                             §              No. 3:21-cv-475-K-BN
                               §
TRACY RENAUD, SENIOR OFFICIAL §
PERFORMING THE DUTIES OF THE §
DIRECTOR, U.S. CITIZENSHIP AND §
IMMIGRATION SERVICES,          §
                               §
          Defendant.           §
AMUTHAN RAMAN,                 §
                               §
          Plaintiff,           §
                               §
V.                             §              No. 3:21-cv-478-G-BN
                               §
TRACY RENAUD, SENIOR OFFICIAL §
PERFORMING THE DUTIES OF THE §
DIRECTOR, U.S. CITIZENSHIP AND §
IMMIGRATION SERVICES,          §
                               §
          Defendant.           §
SHARMILA SUBHADARSINEE SAHU, §
                               §
          Plaintiff,           §
                               §
V.                             §              No. 3:21-cv-479-K-BN
                               §
TRACY RENAUD, SENIOR OFFICIAL §
PERFORMING THE DUTIES OF THE §
DIRECTOR, U.S. CITIZENSHIP AND §


                                    -2-
Case 3:21-cv-00650-K-BN Document 69 Filed 04/21/21   Page 3 of 11 PageID 3497



IMMIGRATION SERVICES,                §
                                     §
           Defendant.                §
VANI KOVVURU,                  §
                               §
          Plaintiff,           §
                               §
V.                             §              No. 3:21-cv-481-G-BN
                               §
TRACY RENAUD, SENIOR OFFICIAL §
PERFORMING THE DUTIES OF THE §
DIRECTOR, U.S. CITIZENSHIP AND §
IMMIGRATION SERVICES,          §
                               §
          Defendant.           §
SAI PRASANNA POLU,             §
                               §
          Plaintiff,           §
                               §
V.                             §              No. 3:21-cv-484-G-BN
                               §
TRACY RENAUD, SENIOR OFFICIAL §
PERFORMING THE DUTIES OF THE §
DIRECTOR, U.S. CITIZENSHIP AND §
IMMIGRATION SERVICES,          §
                               §
          Defendant.           §
NAGASAI PRAVALLIKA             §
YERRAMSETTI,                   §
                               §
          Plaintiff,           §
                               §
V.                             §              No. 3:21-cv-486-K-BN
                               §
TRACY RENAUD, SENIOR OFFICIAL §
PERFORMING THE DUTIES OF THE §
DIRECTOR, U.S. CITIZENSHIP AND §
IMMIGRATION SERVICES,          §
                               §
          Defendant.           §
SREE DURGA PAMULAPATI,               §
                                     §


                                    -3-
Case 3:21-cv-00650-K-BN Document 69 Filed 04/21/21   Page 4 of 11 PageID 3498



           Plaintiff,          §
                               §
V.                             §              No. 3:21-cv-488-G-BN
                               §
TRACY RENAUD, SENIOR OFFICIAL §
PERFORMING THE DUTIES OF THE §
DIRECTOR, U.S. CITIZENSHIP AND §
IMMIGRATION SERVICES,          §
                               §
          Defendant.           §
NIKHILA NYSHADHAM,             §
                               §
          Plaintiff,           §
                               §
V.                             §              No. 3:21-cv-491-G-BN
                               §
TRACY RENAUD, SENIOR OFFICIAL §
PERFORMING THE DUTIES OF THE §
DIRECTOR, U.S. CITIZENSHIP AND §
IMMIGRATION SERVICES,          §
                               §
          Defendant.           §
SRUTHI SAGI,                   §
                               §
          Plaintiff,           §
                               §
V.                             §              No. 3:21-cv-628-L
                               §
TRACY RENAUD, SENIOR OFFICIAL §
PERFORMING THE DUTIES OF THE §
DIRECTOR, U.S. CITIZENSHIP AND §
IMMIGRATION SERVICES,          §
                               §
          Defendant.           §
VISHALI JANARDHAN ENNALA,      §
                               §
          Plaintiff,           §
                               §
V.                             §              No. 3:21-cv-638-E-BN
                               §
TRACY RENAUD, SENIOR OFFICIAL §
PERFORMING THE DUTIES OF THE §
DIRECTOR, U.S. CITIZENSHIP AND §


                                    -4-
Case 3:21-cv-00650-K-BN Document 69 Filed 04/21/21   Page 5 of 11 PageID 3499



IMMIGRATION SERVICES,                §
                                     §
           Defendant.                §
SOUMYA KASTALA,                §
                               §
          Plaintiff,           §
                               §
V.                             §              No. 3:21-cv-642-K-BN
                               §
TRACY RENAUD, SENIOR OFFICIAL §
PERFORMING THE DUTIES OF THE §
DIRECTOR, U.S. CITIZENSHIP AND §
IMMIGRATION SERVICES,          §
                               §
          Defendant.           §
SACHIN SAHGAL,                 §
                               §
          Plaintiff,           §
                               §
V.                             §              No. 3:21-cv-643-K-BN
                               §
TRACY RENAUD, SENIOR OFFICIAL §
PERFORMING THE DUTIES OF THE §
DIRECTOR, U.S. CITIZENSHIP AND §
IMMIGRATION SERVICES,          §
                               §
          Defendant.           §
SHANTHI VELUPANDIAN,           §
                               §
          Plaintiff,           §
                               §
V.                             §              No. 3:21-cv-646-K-BN
                               §
TRACY RENAUD, SENIOR OFFICIAL §
PERFORMING THE DUTIES OF THE §
DIRECTOR, U.S. CITIZENSHIP AND §
IMMIGRATION SERVICES,          §
                               §
          Defendant.           §
PRITI BINIWALE,                      §
                                     §
           Plaintiff,                §


                                    -5-
Case 3:21-cv-00650-K-BN Document 69 Filed 04/21/21           Page 6 of 11 PageID 3500



                               §
V.                             §                       No. 3:21-cv-650-K-BN
                               §
TRACY RENAUD, SENIOR OFFICIAL §
PERFORMING THE DUTIES OF THE §
DIRECTOR, U.S. CITIZENSHIP AND §
IMMIGRATION SERVICES,          §
                               §
          Defendant.           §

                    MEMORANDUM OPINION AND ORDER

      These 18 separate actions by individual plaintiffs all represented by the same

counsel have been brought against the Senior Official Performing the Duties of the

Director, U.S. Citizenship and Immigration Services (the USCIS) under the

Administrative Procedures Act (the APA). Plaintiffs are H-4 applicants and visa

holders and sue the USCIS alleging unlawful delay in its adjudicating applications

they need to work in the United States.

      In each above-captioned case, either through a motion referral or a pretrial

management referral, the presiding United States district judge has referred to the

undersigned United States magistrate judge for hearing, if necessary, and

determination under 28 U.S.C. § 636(b) the USCIS’s motion to quash subpoena and

for a protective order and motion to stay the April 27, 2021 deposition of John Pearce,

Section Chief of the Texas Service Center, pending a decision on the motion to quash

and for a protective order. As ordered, each plaintiff filed a response, the government

replied in each case, and, in some cases, the plaintiff has filed a notice of supplemental

authority.

      To understand how we got here the Court pauses to observe that each case

captioned above was severed from one of two multiple-plaintiff cases filed in this


                                          -6-
Case 3:21-cv-00650-K-BN Document 69 Filed 04/21/21           Page 7 of 11 PageID 3501



district: Kolluri v. USCIS, No. 3:20-cv-2897-N (N.D. Tex.), or Neema v. Renaud, No.

3:21-cv-101-S (N.D. Tex.). See, e.g., No. 3:20-cv-2897-N, Dkt. No. 51 at 3 (severing

each plaintiff to whom venue is proper in this district into a separate action “[b]ecause

this case will turn on individualized inquiries into the circumstances of each”); see

also id., Dkt. No. 28 at 19 (USCIS’s motion requesting severance, arguing that, “[t]o

assess whether USCIS’s processing time for each application violates the APA, the

Court will need to review a unique administrative record for each application” and

that, “if each claim was not severed, the Court will need to give each claim and

administrative record ‘individualized attention’” (citation omitted)).

      “When reviewing an agency action under the APA, [a federal court reviews]

‘the whole record or those parts of it cited by a party.’” Medina Cnty. Env’t Action

Ass’n v. Surface Transp. Bd., 602 F.3d 687, 706 (5th Cir. 2010) (quoting 5 U.S.C. §

706). Indeed, “in reviewing agency action, a court is ordinarily limited to evaluating

the agency’s contemporaneous explanation in light of the existing administrative

record,” a principle which “reflects the recognition that further judicial inquiry into

‘executive motivation’ represents ‘a substantial intrusion’ into the workings of

another branch of Government and should normally be avoided.” Dep’t of Commerce

v. N.Y., 139 S. Ct. 2551, 2573 (2019) (citations omitted).

      This principle applies equally to a court’s review of agency inaction under

Section 706(1): “Nothing in the statutory text distinguishes the scope of record review

based on whether the claim is directed at agency action or inaction. And nowhere

does the text even hint at extra-record review occurring as a matter of course when




                                          -7-
Case 3:21-cv-00650-K-BN Document 69 Filed 04/21/21        Page 8 of 11 PageID 3502



agency action is alleged to be ‘unlawfully withheld or unreasonably delayed.’” Dallas

Safari Club v. Bernhardt, ___ F. Supp. 3d ____, No. 19-cv-03696 (APM), 2021 WL

495078, at *3 (D.D.C. Feb. 9, 2021) (quoting 5 U.S.C. § 706(1)) (cited in Gondhi v.

Cuccinelli, No. 3:20-cv-3398-N, Dkt. No. 27 (N.D. Tex. Apr. 8, 2021)).

      And “[s]upplementation of the administrative record is not allowed unless the

moving party demonstrates ‘unusual circumstances justifying a departure’ from the

general presumption that review is limited to the record compiled by the agency.”

Medina Cnty., 602 F.3d at 706 (quoting Am. Wildlands v. Kempthorne, 530 F.3d 991,

1002 (D.C. Cir. 2008)).

      The United States Court of Appeals for the Fifth Circuit has recognized the

following unusual circumstances under which supplementation “may be permitted”:

      (1) the agency deliberately or negligently excluded documents that may
      have been adverse to its decision, ...
      (2) the district court needed to supplement the record with “background
      information” in order to determine whether the agency considered all of
      the relevant factors, or
      (3) the agency failed to explain administrative action so as to frustrate
      judicial review.

Id. (quoting Am. Wildlands, 530 F.3d at 1002).

      And the United States Supreme Court has “recognized a narrow exception to

the general rule against inquiring into ‘the mental processes of administrative

decisionmakers.’ On a ‘strong showing of bad faith or improper behavior,’ such an

inquiry may be warranted and may justify extra-record discovery.” Dep’t of

Commerce, 139 S. Ct. at 2573-74 (quoting Citizens to Preserve Overton Park, Inc. v.

Volpe, 401 U.S. 402, 420 (1971)).

      Key to the parties’ current dispute is when this Court should consider whether


                                         -8-
Case 3:21-cv-00650-K-BN Document 69 Filed 04/21/21          Page 9 of 11 PageID 3503



to authorize extra-record discovery. That is, the Court does not understand USCIS’s

position to be that no extra-record discovery should ever be considered in any of these

cases. At least such a position would make little sense now – prior to USCIS’s

producing “a unique administrative record for each” plaintiff. No. 3:20-cv-2897-N,

Dkt. No. 28 at 19.

      But the plaintiffs urge the Court to deny the government’s motions and thus

allow extra-record discovery to proceed now – before the administrative records are

filed in these cases – in sum because USCIS “has already identified the contents of

the certified administrative record in this Court, Gondhi v. USCIS, No. 3:20-cv-

03398-N, ECF No. 23 (N.D. Tex. Mar. 8, 2021), and it stipulated that, but for the

dates of receipt and biometrics, the contents of the records would be identical. See

Harish v. USCIS, No. 3:21-cv-00459-M, ECF No. 59 (N.D. Tex. April 2, 2021).” E.g.,

No. 3:21-cv-458-K-BN (N.D. Tex.), Dkt. No. 70 at 16. And, “[b]ased on [this]

stipulation …, it is difficult to decipher any rationale [USCIS] may have to argue the

record for the remaining 49 cases in this district would be any different.” Id.

      This speculation may bear out. “But as the Supreme Court recently reiterated

in Department of Commerce, any such extra-record discovery should only be ordered

after the government produces the administrative record.” Ramos v. Wolf, 975 F.3d

872, 901 (9th Cir. 2020) (R. Nelson, J., concurring); see also Sierra Club v. Dep’t of

Energy, 26 F. Supp. 2d 1268, 1271 (D. Colo. 1998) (“Extra record evidence may be

allowed in cases where an agency is being sued for failure to act if the record before

the court is insufficient for the court to determine whether the agency unlawfully




                                         -9-
Case 3:21-cv-00650-K-BN Document 69 Filed 04/21/21        Page 10 of 11 PageID 3504



withheld compliance with a statutory mandate.” (citation omitted; emphasis added)).

      In Department of Commerce, the plaintiffs brought APA and equal
      protection challenges to the Secretary of Commerce’s decision to add a
      citizenship question to the 2020 census. 139 S. Ct. at 2562-64. After
      briefing on a motion to dismiss, the administrative record was still not
      complete. Id. at 2563-64. As a result, the district court ordered the
      government to complete the administrative record. Id. at 2564. But it
      also went a step further, ordering extra-record discovery in the same
      hearing. Id. The Supreme Court held – and eight Justices who reached
      the question agreed – that the district court abused its discretion in
      “order[ing] extra-record discovery when it did.” Id. at 2574; id. at 2580
      (Thomas, J., concurring in part and dissenting in part) (noting that “all
      Members of the Court who reach the question agree that the District
      Court abused its discretion in ordering extra-record discovery” when it
      did). “At that time, the most that was warranted was the order to
      complete the administrative record.” Id. at 2574.

Ramos, 975 F.3d at 901 (R. Nelson, J., concurring).

      Simply put, until there is a complete administrative record unique to a

particular case, the Court is not in a position to evaluate whether “an exception to

the APA’s record-review requirement” applies to that case – particularly the bad-

faith-or-improper-behavior exception. Id. (“Whether the district court could have

eventually justified ordering extra-record discovery under an exception to the APA’s

record-review requirement, like the district court did in Department of Commerce, is

beside the point. At the time the district court ordered discovery – before the

administrative record was even complete – the district court could not make such a

determination. The district court therefore abused its discretion in ‘order[ing] extra-

record discovery when it did.’” (quoting Dep’t of Commerce, 139 S. Ct. at 2574)); see

also, e.g., Marllantas, Inc. v. Rodriguez, 806 F. App’x 864, 867 (11th Cir. 2020) (per

curiam) (“The district court may order discovery beyond the administrative record

only where there is ‘a strong showing of bad faith or improper behavior’ by the agency.


                                        - 10 -
Case 3:21-cv-00650-K-BN Document 69 Filed 04/21/21        Page 11 of 11 PageID 3505



The district court did not err by failing to order USCIS to supplement the record.

Ordering USCIS to supplement the record with documents pertaining to its reopening

of the visa petition would have amounted to ordering discovery beyond the [certified

administrative record (CAR)]. Such ‘inquiry into executive motivation’ would be

justified only if Marllantas made a strong showing of bad faith. Marllantas did not

make a showing of bad faith in the district court. Nor has Marllantas, on appeal,

pointed to anything in the CAR indicating that USCIS acted in bad faith. Accordingly,

the district court properly declined to order USCIS to produce the documents

regarding its decision to reopen the visa petition.” (quoting Dep’t of Commerce, 139 S.

Ct. at 2573, 2574; citation omitted)).

      The Court therefore GRANTS in each above-captioned case the USCIS’s

motions, QUASHES the subpoenas, and ENTERS A PROTECTIVE ORDER

prohibiting discovery until USCIS files the administrative record or until further

order of the Court. And, in each above-captioned case referred to the undersigned for

pretrial management, the Court will enter further orders consistent with Federal

Rule of Civil Procedure 26(f) setting procedures for seeking leave to obtain extra-

record discovery.

      SO ORDERED.

      DATED: April 21, 2021


                                         _________________________________________
                                         DAVID L. HORAN
                                         UNITED STATES MAGISTRATE JUDGE




                                         - 11 -
